ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the arguments presented on 08/04/2021.  As directed by the response: claims 1, 11, 16 and 20 have been amended, claims 9 and 15 have been canceled and claim 3, 8, 10 are withdrawn.  Thus, claims 1-2, 4-7, 11-14, 16-20 are presently pending in the application.
Response to Arguments
Applicant’s argument on page 6, regarding the prior art Fischell does not disclose a distal tip member configured to slide [longitudinally] over a distal end of the outer sheath is persuasive. Therefore, the 102 rejection over Fischell has been withdrawn.
Applicant’s argument on page 7, regarding the prior art Austin does not disclose a distal tip member configured to slide [longitudinally] over a distal end of the outer sheath is persuasive. Therefore, the 102 rejection over Austin has been withdrawn
Applicant argues on pages 9-10, nowhere in the cited paragraphs does Snow teach any portion of the nose cone 236 is configured to slide over an outer sheath 224. The examiner respectfully disagrees. Snow discloses in Figures 5A-5B, an outer sheath comprising a plurality of strips 506 and the nose cone 508 comprises apertures for receiving the tips of the strips 506 (as seen in Figures 5A-5B and paragraph [0047]). Wherein Snow teaches the nose cone is configured to slide longitudinally over the distal end of the outer sheath (see Figure 2F, the nose 
Applicant argues on page 11, the prior art Snow does not teach or suggest that the nosecone 236 circumferentially surrounds any portion of the stent 228. The examiner respectfully disagrees. Snow discloses a nose cone 236 having a portion 252 which surrounds a tip portion of the stent 228 (as seen in Figure 2A). Wherein the examiner interprets the term “surround” to mean neighboring, adjacent, and bordering (as described in the Cambridge dictionary) and not meaning it envelopes or overlaps a portion of the stent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the limitation “at least a portion of the distal tip member is configured to slide longitudinally over the distal end of the outer sheath in the delivery configuration.” However, it is unclear how the distal tip member is fixedly attached to the distal end of the inner shaft and still configured to slide longitudinally.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-6, 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. U.S. Publication 2008/0132989 in view of Forde et al. U.S. Publication 2008/0082083.
Regarding Claim 1, 2, 4, Snow et al. discloses a stent delivery device 200 as seen in Figures 2A-2E having a delivery configuration for delivering a stent 228 to a treatment location and a deployment configuration for deploying the stent at the treatment location (paragraphs [0083-0087]) comprising: an outer sheath 224; an inner shaft 234 slidably disposed within a However, in the embodiment used in the rejection above, Figures 2A-2E does not expressly disclose wherein a distal portion of the outer sheath includes a plurality of longitudinal strips circumferentially disposed about the lumen of the outer sheath. In an alternative embodiment as taught in Figures 5A-5B, Snow et al. teaches a stent delivery device 500 comprising an outer sheath 502 with a distal portion having a plurality of longitudinal strips 506 that are defined by a plurality of slits extending at least partially through a wall of the distal portion of the outer sheath (paragraph [0057]), wherein the slits defined by a plurality of weakened areas (the slits are “weakened areas” because it lacks the material) of a wall of the distal portion of the outer sheath, the plurality of weakened areas extending in a generally longitudinal direction along the distal portion of the outer sheath (as seen in Figure 5B). Snow et al, further teaches wherein the strips 506 allow for the prosthesis to be trapped between and control the axial movement of the prosthesis during deployment (paragraph [0057]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sheath of Figures 2A-2F to further include a plurality of longitudinal strips as taught in Figures 5A-5B for the purpose of having strips that allow for the prosthesis to be trapped between and control the axial movement of the prosthesis during deployment. Snow et al. does not expressly disclose wherein a length of the plurality of longitudinal strips alternates between shorter and longer lengths around a circumference of the outer sheath. Forde et al. teaches a stent delivery device in the same field of endeavor comprising an outer sheath 10 having a distal end 
Regarding Claim 5, Snow et al. discloses wherein distal translation of the distal tip member relative to the outer sheath is configured to shift the stent delivery device from the delivery configuration toward the deployment configuration (as seen in Figures 2A-2E and paragraphs [0047-0048]).
Regarding Claim 6, Snow et al. discloses wherein in the deployment configuration, the distal tip member 236 is spaced distally apart from the distal end of the outer sheath 224 (as seen in Figures 2C-2E and paragraphs [0086-0087]).
Regarding Claim 11, Snow et al. discloses a stent delivery device 200 as seen in Figures 2A-2E having a delivery configuration and a deployment configuration (as seen in Figures 2A-2E), comprising an outer sheath 224; an inner shaft 234 slidably disposed within a lumen of the outer sheath 224 (paragraph [0083-0087]); and a distal tip member 236 fixedly attached to a distal end of the inner shaft; wherein at least a portion of the distal tip member is configured to slide over a distal end of the outer sheath in the delivery configuration (paragraphs [0086-0087]). In addition, Snow et al. discloses wherein the stent delivery device, in the delivery configuration, is configured to house a stent 228 in a collapsed configuration radially between the inner shaft and a distal portion of the outer sheath; wherein a proximal portion of the distal tip member is configured to circumferentially surround a distal end of the outer sheath in the delivery configuration, thereby retaining the stent in the collapsed configuration (abstract and paragraphs However, in the embodiment used in the rejection above, Figures 2A-2E does not expressly disclose wherein a distal portion of the outer sheath includes a plurality of longitudinal strips circumferentially disposed about the lumen of the outer sheath, wherein in the deployment configuration, the plurality of longitudinal strips are configured to radially expand, thereby permitting a distal portion of the stent to expand toward an expanded configuration. In an alternative embodiment as taught in Figures 5A-5B, Snow et al. teaches a stent delivery device 500 comprising an outer sheath 502 with a distal portion having a plurality of longitudinal strips 506 that are defined by a plurality of slits extending at least partially through a wall of the distal portion of the outer sheath (paragraph [0057]), wherein the slits are configured to radially expand, thereby permitting a distal portion of the stent to expand toward an expanded configuration (as seen in Figure 5B and paragraph [0057]). Snow et al, further teaches wherein the strips 506 allow for the prosthesis to be trapped between and control the axial movement of the prosthesis during deployment (paragraph [0057]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sheath of Figures 2A-2F to further include a plurality of longitudinal strips as taught in Figures 5A-5B for the purpose of having strips that allow for the prosthesis to be trapped between and control the axial movement of the prosthesis during deployment.
Regarding Claim 12, Snow et al. discloses wherein a proximal portion of the stent is retained in the collapsed configuration by the outer sheath proximal of the radially expanded longitudinal strips (paragraphs [0083-0086]).
Regarding Claim 13, Snow et al. discloses wherein the stent 228 is biased radially outward against an inner surface of the distal portion of the outer sheath in the delivery configuration (see Figures 2B-2D).
Regarding Claim 14, In the embodiment used in the rejections above, Figures 2A-2E does not expressly disclose wherein the plurality of longitudinal strips are self-biased radially inward toward an equilibrium position when a radially outward force against the plurality of longitudinal strips is absent. In an alternative embodiment as taught in Figures 5A-5B, Snow et al. teaches a stent delivery device 500 comprising an outer sheath 502 with a distal portion having a plurality of longitudinal strips 506 that are defined by a plurality of slits extending at least partially through a wall of the distal portion of the outer sheath (paragraph [0057]), wherein the slits are configured to radially expand when a radially outward force is present (the expansion of the members 510 causes the radial expansion of the strips 506) , thereby permitting a distal portion of the stent to expand toward an expanded configuration (as seen in Figure 5B and paragraph [0057]) and wherein the longitudinal strips are self-biased radially inward toward an equilibrium position when the radially outward force is absent (as seen in Figure 5A). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sheath of Figures 2A-2F to further include a plurality of longitudinal strips, when the strips are self-biased when an outwardly force is absent and radially expanded when a radially outward force is present as taught in Figures 5A-5B for the purpose of having strips that allow for the prosthesis to be trapped between and control the axial movement of the prosthesis during deployment.
Regarding Claims 16, 19, 20, Snow et al. discloses a stent delivery device 200 as seen in Figures 2A-2E comprising: an outer sheath 224, an inner shaft 234 slidably disposed within a In the embodiment used in the rejections above, Figures 2A-2E does not expressly disclose wherein the outer sheath comprises a plurality of longitudinal strips extending proximally from the distal end of the outer sheath, the plurality of longitudinal strips are self-biased radially inward toward an equilibrium position when a radially outward force against the plurality of longitudinal strips is absent and wherein in the deployment configuration, the plurality of longitudinal strips are urged radially outward by the radially outward force of the stent to a radially outward position to permit a distal portion of the stent to radially expand. Furthermore, in the embodiment used in the rejection above, Figures 2A-2E does not expressly disclose the distal tip member extends proximal of distal end of the stent and at least a portion of the stent is circumferentially by the proximal portion of the distal tip member or a portion of the distal tip member circumferentially surround a distal end of the outer sheath. In an alternative embodiment as taught in Figures 5A-5B, Snow et al. teaches a stent delivery device 500 comprising an outer sheath 502 with a distal portion having a plurality of longitudinal strips 506 that are defined by a plurality of slits extending at least partially through a wall of the distal portion of the outer sheath (paragraph [0057]), wherein the slits are configured to radially expand 
Regarding Claim 17, Snow et al. discloses wherein after the distal portion of the stent 228 radially expands, a proximal portion of the stent is retained within the outer sheath proximal of the distal most portion of the outer sheath (see portion 254 and as seen in Figures 2A-2E, only the distal end of the stent is released while the proximal portion remains within the outer sheath). However, in the embodiment used in the rejection above, Figures 2A-2E does not expressly disclose wherein a distal portion of the outer sheath includes a plurality of longitudinal strips. In an alternative embodiment as taught in Figures 5A-5B, Snow et al. teaches a stent delivery device 500 comprising an outer sheath 502 with a distal portion having a plurality of longitudinal strips 506 that are defined by a plurality of slits extending at least partially through a 
Regarding Claim 18, Snow et al. discloses wherein after the distal portion of the stent radially expands, proximal retraction of the outer sheath 224 relative to the stent 228 releases the proximal portion of the stent (as seen in Figures 2A-2E and paragraphs [0083-0087]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. U.S. Publication 2008/0132989 in view of Forde et al. U.S. Publication 2008/0082083 and further in view of Ward et al. U.S. Publication 2005/0033403.
Regarding Claim 7, Snow et al. does not expressly disclose wherein an outer surface of the outer sheath tapers inwardly toward the distal end of the outer sheath. Ward et al. teaches a stent delivery device in the same field of endeavor for implanting a stent (paragraph [0024] and as seen in Figure 1), the delivery device comprises an outer sheath 40 having a plurality of slits 44 on the distal portion of the sheath (as seen in Figure 4 and paragraphs [0041-0042]). Furthermore, Ward et al. teaches the outer sheath 40 includes a tapered portion 43 on the distal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774